UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7044



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT JAMES GRAVES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville. Norman K. Moon, District Judge.
(4:99-cr-70049-NKM-1)


Submitted:   October 31, 2006          Decided:     November 20, 2006


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert James Graves, Appellant Pro Se. Donald Ray Wolthuis, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert James Graves appeals the district court’s order

denying his motion for reduction of sentence. We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court. United States v. Graves,

No. 4:99-cr-70049-NKM-1 (W.D. Va. May 22, 2006).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -